       Case 2:20-cv-00107-WJ-SMV Document 30 Filed 04/21/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

TYLER S. PHILLIPS,

               Plaintiff,

vs.                                                  No. CV 20-00107 WJ/SMV



CURRY COUNTY DETENTION CENTER, and
ROOSEVELT COUNTY DETENTION CENTER,

               Defendants.



                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER is before the Court sua sponte under Fed. R. Civ. P. 41(b) on the

Complaint and Amended Complaints for violation of civil rights (“Complaints”) filed by Plaintiff

Tyler S. Phillips (Doc. 1, 4, 11, 18, 26). The Court will dismiss the Complaints without prejudice

for failure to comply with Court orders and failure to prosecute.

       The Court notified Plaintiff Phillips of his obligation to keep the Court advised of his

correct mailing address in its Pro Se Prisoner Case Management Order entered March 17, 2020.

(Doc. 9). The record reflects that certain mailings to Plaintiff Tyler S. Phillips were returned as

undelivered (see Doc. 20, 23, 28). The Court issued its first Order to Show Cause on November

12, 2020. (see Doc. 21). At the time of filing of this case, Plaintiff Phillips was incarcerated at

the Curry County Detention Center. He was released from the Curry County Detention Center on

September 25, 2020 without providing the Court with a new address. (Doc. 21). Phillips did not

respond directly to the Order to Show Cause. However, he sent filings to the Court bearing a new

return address in Grants, New Mexico. (Doc. 24, 25, 26).



                                                 1
       Case 2:20-cv-00107-WJ-SMV Document 30 Filed 04/21/21 Page 2 of 3




       Mail sent to Phillips at the Grants, New Mexico address is also being returned as

undeliverable. (Doc. 28). The Court issued a Second Order to Show Cause on March 16, 2021

directing Plaintiff Phillips to notify the Court of a new address, or otherwise show cause why the

case should not be dismissed, within 30 days of entry of the Order. (Doc. 29). More than 30 days

has elapsed since entry of the Order to Show Cause and Plaintiff Phillips has not provided the

Court with a new address, responded to the Court’s Order, or otherwise shown cause why the case

should not be dismissed.

       Pro se litigants are required to follow the federal rules of procedure and simple,

nonburdensome local rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980). The

local rules require litigants, including prisoners, to keep the Court apprised of their proper mailing

address and to maintain contact with the Court. D.N.M. LR-Civ. 83.6. Plaintiff Phillips has failed

to comply with D.N.M. LR-Civ. 83.6, with the Court’s November 12, 2020 and March 16, 2021

Orders to Show Cause (Doc. 21, 29), and with the Court’s March 17, 2020 Case Management

Order (Doc. 9).

       Plaintiff Phillips has failed to comply with the Court’s orders and failed to prosecute this

action by not keeping the Court apprised of his current address. The Court may dismiss an action

under Fed. R. Civ. P. 41(b) for failure to prosecute, to comply with the rules of civil procedure, or

to comply with court orders. See Olsen v. Mapes, 333 F.3d 1199, 1204, n. 3 (10th Cir. 2003).

Therefore, the Court will dismiss this civil proceeding pursuant to Rule 41(b) for failure to comply

with the Court’s Orders and failure to prosecute this proceeding.

       IT IS ORDERED that the Complaint and Amended Complaints for violation of civil rights

filed by Plaintiff Tyler s. Phillips (Doc. 1, 4, 11, 18, 26) are DISMISSED without prejudice under

Fed. R. Civ. P. 41(b) for failure to comply with the Court’s Orders and failure to prosecute.



                                                  2
Case 2:20-cv-00107-WJ-SMV Document 30 Filed 04/21/21 Page 3 of 3




                             ______________________________________
                             WILLIAM P. JOHNSON
                             CHIEF UNITED STATES DISTRICT JUDGE




                               3
